Citation Nr: 0817145	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for cancer of 
the lung, status post left lower lobectomy.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  Initially, this case came before the Board 
of Veterans' Appeals (Board) on appeal of a February 2005 
rating decision issued in March 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In an August 2006 decision, the Board denied the veteran's 
claim.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2007, the Court granted a joint motion of the 
parties, vacated the Board's decision, and remanded the case 
to the Board for action consistent with the joint motion.  

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2007).

Because the appeal initially arose from a request for a 
higher initial rating following a grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.


REMAND

In the joint motion, the parties agreed that the Board did 
not provide an adequate statement of its reasons and bases 
for its August 2006 decision, as required by 38 U.S.C. 
§ 7104(d)(1).  Specifically, the Board did not consider the 
potential applicability of 38 C.F.R. § 4.97, Diagnostic Code 
6844, which applies to the rating of "Post-surgical residual 
(lobectomy, pneumonectomy, etc.)," and is one of the 
diagnostic codes that calls for the application of the 
General Rating Formula for Restrictive Lung Disease, when it 
denied the veteran's claim for an initial compensable rating 
for cancer of the lung, status post left lower lobectomy.

The results from the veteran's June 2004 VA examination 
showed that the veteran's pulmonary function tests (PFTs) 
were abnormal.  Private medical records dated September 2004 
reflected that the veteran's dyspnea was due to his 
nonservice-connected chronic obstructive pulmonary disease 
(COPD).  The Board, in its August 2006 decision, relied on 
these private treatment records to deny the veteran's claim 
under 38 C.F.R. § 4.97, Diagnostic Code 6819.  However, these 
private treatment records do not distinguish between the 
possible effects of the veteran's nonservice-connected COPD 
and his service-connected left lower lobectomy on his 
abnormal PFTs.  If part of the veteran's purported abnormal 
PFTs are attributable to his lobectomy, the veteran may be 
entitled to a compensable rating.

As noted above, the veteran was last examined for rating 
purposes in June 2004.  To ensure that the record reflects 
the current severity of the disability, the Board finds that 
a more contemporaneous examination, with findings responsive 
to the applicable rating criteria, is needed to properly 
evaluate the veteran's disability.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 
Vet. App. 377, 381.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA respiratory examination to evaluate the severity of the 
residuals from the veteran's lobectomy, to include an opinion 
on whether it is possible to separate the nonservice-
connected COPD symptoms from those of the veteran's service-
connected lung disability.  The Board emphasizes that where 
it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  If the examiner determines either that the 
veteran's COPD represents a progression of, or is associated 
with, the service-connected lung disability, or that the 
symptoms/effects of the veteran's COPD cannot be separated 
from the service-connected disability, then the examiner 
should render findings responsive to the criteria for rating 
restrictive lung disease.  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
to ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

In this regard, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  

Various court cases have defined VA's duty to notify 
claimants.  As held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  The RO provided the 
general notice required by Dingess/Hartman in a letter dated 
in June 2006, after the RO's last adjudication of his claim 
in a March 2006 statement of the case (SOC).

In April and May 2004, the RO sent the veteran notice letters 
which addressed his claims for an increased rating and for 
service connection.  However, the collective notices of the 
RO in the record fail to meet the specific notice 
requirements applicable to claims for increased ratings 
discussed by the Court in a recent decision, Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the April 2004 and the June 2006 VCAA letters 
collectively provided the notice required in (1), (3) and (4) 
above in relation to the veteran's claim for a higher rating 
for his service-connected lung disability.  However, the RO 
has not given the general notice required by (2) above.  
Accordingly, due process requires that notice to the veteran 
that meets the requirements of Vazquez-Flores-particularly 
that specified in (2) above-must be provided on remand.  
See, e.g., Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and ensure that its notice to the 
veteran meets the notice requirements of Vasquez-Flores, as 
outlined above.  

In this regard, the Board points out that the evidence of 
record shows that the veteran has been treated by several 
private healthcare providers during the period in question.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, in its notice letter, the RO should request 
that the veteran provide authorization to enable it to obtain 
medical records from any private healthcare provider 
identified by the veteran, which are not already in the 
record.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claim on appeal.  The 
VA's readjudication of the claim on appeal should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim.  The RO should also 
document its continued consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, consistent with the facts found) pursuant to the 
Fenderson decision, cited to above, is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The VA specifically should 
request that the veteran provide 
authorization to enable VA to obtain any 
records not already in the record from 
Drs.Giglio and Kumar dated after February 
24, 2004. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above (as appropriate).  In 
particular, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's service-
connected lung disability may be rated 
under 38 C.F.R. § 4.97 to include those 
for restrictive lung disease.  The notice 
should also explain that, if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA respiratory examinations, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (including X-rays and PFTs with 
results for FEV1, FEV-1/FVC, and 
DLCO(SB)) should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should expressly 
comment on the veteran's effort.  If it 
is believed that any particular test 
result is invalid due to poor effort, 
then this fact should be noted.  If the 
veteran's effort is satisfactory, this 
should also be noted.  If the results 
show significant variations between those 
specific test results (post 
bronchodilator), the examiner must 
explain the disparity and indicate 
whether one test more accurately 
represents the veteran's disability level 
than the others.  

Considering all test results and 
examination findings, the physician 
should then offer an opinion as to 
whether the veteran's COPD represents a 
residual, or progression of, the 
veteran's lung cancer and lobectomy 
residuals for which service connection 
has been granted.  If not, the examiner 
should indicate whether it is possible to 
separate the veteran's COPD symptoms from 
those of the veteran's service-connected 
lung disability.  If so, the examiner 
should also distinguish between the 
effects of the veteran's COPD and his 
left lower lobectomy on any abnormal 
results.  If it is not possible to 
separate the COPD symptoms from the 
service-connected lung disability, the 
examiner should render findings 
appropriate for rating restrictive lung 
disease.  The examiner should also 
provide an opinion concerning the impact 
of the veteran's service-connected lung 
disability on his ability to work and his 
daily life.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's 
increased rating claim, in light of all 
pertinent evidence and legal authority.  
The RO should document its continued 
consideration of whether "staged rating," 
pursuant to the Fenderson decision, cited 
to above, is warranted.  If the benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purposes of this REMAND are to comply with the Court's 
Order and to afford due process; it is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he and his representative may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




